        Case 4:20-cv-00317-AW-MAF Document 18 Filed 08/19/20 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF FLORIDA
                               TALLAHASSEE DIVISION
J.P.,

        Plaintiff,

v.                                                   Civil Action No. 4:20-cv-317-AW-MAF

UNITED STATES OF AMERICA;
OFFICER JIMMY HIGHSMITH;
WARDEN T.A. JONES;
WARDEN CRAIG COIL;
SIS OFFICER RONALD PROFFITT;
OFFICER GEOFFREY BROWN;
OFFICER MANUEL PULIDO; and
NAKAMOTO GROUP, INC.

     Defendants.
_______________________________/

                PLAINTIFF’S NOTICE OF FILING RETURN OF SERVICE

        Plaintiff, J.P., by and through the undersigned counsel, hereby files the Return of Service

of Summons and Complaint served on the following person, date, and time:

 Name                                                             Date Served
 Nakamoto Group, Inc.                                             8/10/20

        DATED this 19th day of August, 2020.

                                             /s/ Ryan J. Andrews
                                             STEVEN R. ANDREWS (FBN 0263680)
                                             RYAN J. ANDREWS (FBN 104703)
                                             The Andrews Law Firm
                                             822 N Monroe St
                                             Tallahassee, FL 32303
                                             T: (850) 681-6416
                                             service@andrewslaw.com
                                             ryan@andrewslaw.com

                                             /s/Jay T. McCamic
                                             Jay T. McCamic, Esq. (WVSB# 2386)
                                             McCamic Law Firm, PLLC
                                             80 12th Street, Ste. 305
                                             P.O. Box 151
Case 4:20-cv-00317-AW-MAF Document 18 Filed 08/19/20 Page 2 of 6




                             Wheeling, WV 26003
                             Telephone: 304-238-9460
                             Fax: 304-830-5324
                             jay@mccamic.com

                             s/L. Dante diTrapano
                             L. Danté diTrapano, Esq. (WVSB# 6778)
                             Calwell Luce diTrapano, PLLC
                             500 Randolph Street
                             Charleston, WV 25302
                             Telephone: 304-343-4323
                             Fax: 304-344-3684
                             dditrapano@cldlaw.com
                             Benjamin Adams, Esq. (WSB# 11454)
                             badams@cldlaw.com
                             Alex McLaughlin, Esq. (WVSB# 9696)
                             amclaughlin@cldlaw.com

                             s/Anthony I. Werner
                             Anthony I. Werner, Esq. (WVSB# 5203)
                             John & Werner Law Offices, PLLC
                             Board of Trade Building, STE 200
                             80 - 12th Street
                             Wheeling, WV 26003
                             Telephone: 304-233-4380
                             Fax: 304-233-4387
                             awerner@johnwernerlaw.com

                             Attorneys for Plaintiff




                                2
Case 4:20-cv-00317-AW-MAF Document 18 Filed 08/19/20 Page 3 of 6
Case 4:20-cv-00317-AW-MAF Document 18 Filed 08/19/20 Page 4 of 6
                ,   ~    • _.;r




           Ii   iComplete Items 1, 2, and 3.                                                                                             • Agent
    i.     ~ Print your name and address on the reverse
             so that we can return the card to you.
                                                                                                                                         • Addressee '
                                                                                                                                   C. Date of Delivery
           e Attach this card to the back of the mailpiece,
     -·-- or on .thi:1 frl\l'!t JJ_,, ..........,.,. .... - ~ ! J . -
                                                                                      D. Is delivery address different from item 1?      •   Yes
                                                                                         If YES, enter delivery address below:           •   No
                    The Nakamoto Group, Inc.
             c/o Jennifer Nakamoto, Registered Agent
                        3347 Eclipse Drive
                    Jefferson, MD 21755-7603

                                                                                    3. Service Type                           • Priority Mail Express®
                        II HII IIIIII IUHIII II Ill IllIll III I II Ill             D Adult Slgnature
                                                                                    D Adult Signature Restricted Delivery
                                                                                         ertlfledMall®
                                                                                                                                D Registered Mall™
                                                                                                                                D Registered Mail Restricted
                                                                                                                                  Defivery .
                    9590940 2570393 4682558 5                                        D Certified Mail Restricted Delivery       D Return Receipt for
                                                                                                                                  Merchandise
         - - : : - - - - : - ~ ~ - - - : - - " ' . " " " - - - - - - - - - - - - - 1 D Collect on Delivery
                                                                                     •- Collect                                 • Signature Confirmation™
                                                                                                on Delivery Restricted Delivery D Signature Confirmation
            2. Article Number ffransfer from service label)                             - ired Mail
                                                                                                                                  Restricted Delivery
                7020 0090 DODD 9620 2582                                             H
                                                                                           lfS.dMallRestrictedDelivery
                                                                                          ~" $500)
                    ~    ·-       iff   t   H ·
                                                                                                                             Domestic ·Return Receipt
           PS Form 3811, July 2015 PSN 7530-02-000-9053




                                                                                                                First~Class Mail

         1111111111111r                           TRACKWG #
                                                                                 111111                        ·Postage & Fees Paid
                                                                                                                USPS
                                                                                                                Permit No. G-10



                                                                        ·
                                                     • Sender-Pl ease prrnt your name, address, and ZIP+4® in this boxe


                                                                           The Law 0/flcu of
                                                                        STEVEN R. ANDREWS., P.Ji.
                                                                             ~ QI Law
                                                                                               i


                RECEIVE                               AUG 17 202fP..22 North Monroe Street
                                                       .         Tal/ahass,e, .   32903  n


                                                       ru
                                                       co
                                                       U")
                                                       ru




                                                                                                                 Postmark
                                                                                                                  _,);tere

                                                      •

                                                      •
                                                       IT'
                                                      •:
                                                             Postao1>
                                                             '

                                                             ~
                                                                         The Nakamoto Group, Inc.
                                                                                                               ·'"
                                                      •      ~    c/o Jennifer Nakamoto, Registered Agent - - -
                                                       ru                     334 7 Eclipse Drive
                                                      •r-
                                                                         Jefferson, MD 21755-7603
                                                             c
012013434          Case 4:20-cv-00317-AW-MAF 56768
                                                 9 ÿÿ5676ÿ
                                               Document  189Filed
                                                                ÿ
                                                                      08/19/20 Page 5 of 6
        -./012ÿ45/ÿ16ÿ.7871/4ÿ10-9:;601-1769ÿ-<-7.-=7.71>ÿ-:ÿ-ÿ0/:5.1ÿ6?ÿ9-1769@74/ÿA6B
   CDEDÿGHIJKLMN               T                                                     OPQRÿS


                                               GHIJKÿPMUVWXHÿEIJKINX



   GHIJKLMNÿYZ[\XH]ÿ^_`___a_____ab`_`cd`                                                           lmfslÿÃ
   efghÿjklmÿnopÿqlrjslhlqÿkfÿotÿjtqjsjqgorÿokÿkulÿoqqhlppÿokÿvwcaÿxmÿftÿygzgpkÿv_{ÿ̀_`_ÿjt
   |}~~}{ÿÿ̀v^cc

     XLXHX




                                                                                                               ÄÅÅÆÇÈÉÊ
   ygzgpkÿv_{ÿ̀_`_ÿokÿvwcaÿxm
   lrjslhlq{ÿlkÿnjkuÿtqjsjqgor
   |}~~}{ÿÿ̀v^ccÿ
   XVÿCIVXRÿ

      GX½Vÿ¾ÿ¿[ILÿCIVXR                                                                              

      GHIJKLMNÿÀLRVUHÁ                                                                                  Â


      ÿÿÿ¡¢£ÿ
      ¤¥¦¦¥§¨©ªÿ¬ÿ­®¯°°ÿÿ
      ±²¢ÿ³ÿ£´ÿÿ²ÿ£¡ÿ¡¢£ÿ£ÿÿ£´´ÿ£ÿ®µ°¶ÿ·³ÿ²¡ÿ̧¢¹¢´ÿ®ºÿ­º­ºÿ¡ÿ¤¥¦¦¥§¨©ªÿ¬
      ­®¯°°»ÿ

      ©¢ÿ²ÿ¼ÿ
      ¤¥¦¦¥§¨©ªÿ¬ÿ­®¯°°ÿÿ

11 889 1 19  !9"#9$%&2'(43444)44444)*343+03                                         21,
012013434          Case 4:20-cv-00317-AW-MAF 56768
                                                 9 ÿÿ5676ÿ
                                               Document  189Filed
                                                                ÿ
                                                                      08/19/20 Page 6 of 6

      3445678ÿ:;ÿ<=5;ÿ
      >?@@?ABCDEÿGHÿIJKLLÿÿ

      3445678ÿ:;ÿ<BMBÿA7N5O=:Pÿ@:Q5P5;Rÿ
      S3TUVGCA?ÿGHÿHVBUAVS<UVCDÿW?DU?Aÿÿ

      V=ÿU4:=X5;ÿ;OÿD7Y;ÿ@:Q5P5;Rÿ

      3445678ÿ:;ÿ<BMBÿA7N5O=:Pÿ@:Q5P5;Rÿ
      ?3BUCDÿGHÿHVBUAVS<UVCDÿW?DU?Aÿÿ

      H7Z:4;78ÿ<BMBÿA7N5O=:Pÿ@:Q5P5;Rÿ
      U3TT3[3BB??ÿ@TÿHVBUAVS<UVCDÿW?DU?Aÿÿ




                                                                                                 
      3445678ÿ:;ÿ<BMBÿA7N5O=:Pÿ@:Q5P5;Rÿ
      U3TT3[3BB??ÿ@TÿHVBUAVS<UVCDÿW?DU?Aÿÿ


      \]^_`abÿcde^]fgbh^d                                                                    i


                                                           -..ÿ0.11ÿ2


                               jgdkbÿehd_ÿlmgbÿn^`k].ÿo^^phdqÿe^]r
                        stÿvtÿtwxÿyz{|ÿ|}~vtÿvtÿÿ|}x|ÿvtÿtwxÿvx~ÿw}|vt|
                                                               1

11 889 1 19  !9"#9$%&2'(43444)44444)*343+03                           31,
